[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1

AMENDMENT NO.1 TO COLLABORATION AGREEMENT

This Amendment No. 1 to the Collaboration Agreement (this “Amendment”) is
entered into and effective as of January 1, 2010 (the “Amendment Effective
Date”) by and among MEDIVATION, INC., a Delaware corporation having its
principal place of business at 201 Spear Street, 3rd Floor, San Francisco,
California 94105, United States, its wholly owned subsidiary Medivation Prostate
Therapeutics, Inc., a Delaware corporation having its principal place of
business at the same location (such entities, collectively, “Medivation”),
ASTELLAS PHARMA INC., a Japanese corporation having a principal office at 3-11,
Nihonbashi-Honcho 2-chome, Chuo-ku, Tokyo 103-8411, Japan (“API”) and its
indirect wholly owned subsidiary Astellas US LLC, a Delaware limited liability
company having its principal place of business at Three Parkway North,
Deerfield, Illinois 60015, United States (“AUS”; collectively with API,
“Astellas”). Medivation and Astellas are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

A. The Parties entered into a certain Collaboration Agreement effective as of
October 26, 2009 (the “Collaboration Agreement”).

B. The Parties wish to amend the Collaboration Agreement.

NOW, THEREFORE, the Parties hereby agree to amend the Collaboration Agreement as
follows:

1. Unless otherwise expressly provided in this Amendment, all definitions in the
Collaboration Agreement shall be also applicable to this Amendment.

2. The third and forth sentences of Section 9.2 of the Collaboration Agreement
shall be deleted and replaced with the following:

“Within [ * ] Business Days after receipt of such reports, the Finance Officers
shall confer and agree in writing on whether a reconciliation payment is due
from Medivation to AUS or AUS to Medivation, and if so, the amount of such
reconciliation payment, so that Medivation and AUS share Joint Development
Costs, Joint Medical Affairs Costs and Joint Commercialization Costs in
accordance with this Agreement. Medivation or AUS, as applicable, if required to
pay such reconciliation payment, shall submit such payment to AUS or Medivation,
respectively, as applicable, within [ * ] Business Days after the end of such [
* ] Business Day conferral period; provided, however, that in the event of any
disagreement with respect to the calculation of such reconciliation payment, any
undisputed portion of such reconciliation payment shall be paid in accordance
with the foregoing timetable and the remaining, disputed portion shall be paid
within [ * ]



--------------------------------------------------------------------------------

Business Days after the date on which Medivation and AUS, using good faith
efforts, resolve the dispute.”

3. The third and forth sentences of Section 9.3(b) of the Collaboration
Agreement shall be deleted and replaced with the following:

“Within [ * ] Business Days after receipt of such reports, the Finance Officers
shall confer and agree upon in writing a consolidated financial statement
setting forth the Operating Profit or Operating Loss for such calendar quarter
for such Product in the Shared Territory and calculating each Party’s share of
such Operating Profit or Operating Loss. Within [ * ] Business Days after such [
* ] Business Day conferral period, Medivation or AUS, as applicable, shall make
a payment to AUS or Medivation respectively, as applicable, so that each of
Medivation and AUS has been compensated for its respective share of such
Operating Profits, or has borne its respective share of such Operating Loss, as
applicable, after giving effect to the Net Sales invoiced by AUS and the Joint
Development Costs, Joint Medical Affairs Costs, and Joint Commercialization
Costs incurred by Medivation and AUS with respect to such Product in such
calendar quarter; provided, however, that in the event of any disagreement with
respect to the calculation of such payment, any undisputed portion of such
payment shall be paid in accordance with the foregoing timetable and the
remaining, disputed portion shall be paid within [ * ] Business Days after the
date on which Medivation and AUS, using good faith efforts, resolve the
dispute.”

4. Except as specifically amended by this Amendment, the Collaboration Agreement
remains in full force and effect. Wherever the terms of this Amendment and the
Collaboration Agreement conflict, this Amendment controls. All references in the
Collaboration to “this Agreement” shall mean the Collaboration Agreement, as
amended hereby.

5. This Amendment may be executed in counterparts, which together shall
constitute one and the same instrument.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Amendment Effective Date.

 

MEDIVATION, INC.

 

By: /s/ C. Patrick Machado

 

Name: C. Patrick Machado

 

Title: CFO and CBO

  

ASTELLAS PHARMA INC.

 

By: /s/ Masafumi Nogimori

 

Name: Masafumi Nogimori

 

Title: President and CEO

MEDIVATION PROSTATE THERAPEUTICS, INC.

 

By: /s/ C. Patrick Machado

 

Name: C. Patrick Machado

 

Title: CFO

  

ASTELLAS US LLC

 

By: /s/ Seigo Kashii

 

Name: Seigo Kashii

 

Title: President and CEO

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.